 Case 2:16-cv-05376-DSF-PLA Document 110 Filed 05/06/20 Page 1 of 6 Page ID #:1339

                                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   No. 2:16-CV-5376-DSF (PLAx)
11              Plaintiff,                       CONSENT JUDGMENT OF
12                     v.                        FORFEITURE
13   REAL PROPERTY LOCATED IN
     NEW YORK, NEW YORK.
14                                               [This Consent Judgment is case-dispositive]
             Defendant.
15 _________________________________
   212 WEST 18th STREET LLC,
16
   ATLANTIC PROPERTY TRUST,
17 GUARDIAN AD LITEM FOR MINOR
   CHILDREN BENEFICIARIES, and
18
   BOARD OF MANAGERS OF THE
19 WALKER TOWER CONDOMINIUM,
   A/K/A RESIDENTIAL SECTION OF
20
   THE WALKER TOWER
21 CONDOMINIUM,
22
                Claimants.
23
24
           I.    INTRODUCTION
25
           1.    Plaintiff United States of America (“United States” or the “government”);
26
     claimants 212 West 18th Street LLC, Atlantic Property Trust, and Minor Children
27
28
 Case 2:16-cv-05376-DSF-PLA Document 110 Filed 05/06/20 Page 2 of 6 Page ID #:1340




 1   Beneficiaries 1 through their guardian Safeya Ahmed Kulaib Al Hameli (“S.A.K.A.”)
 2   (collectively, the “Qubaisi Claimants”); and claimant Board of Managers of the Walker
 3   Tower Condominium, a/k/a Residential Section of the Walker Tower Condominium
 4   (“Board of Managers of Walker Tower”), have made a stipulated request (the
 5   “Stipulation”) for the entry of this Consent Judgment, which disposes of this action.
 6          2.      From 2016 through 2019, the government commenced more than thirty
 7   related civil forfeiture cases in the Central District of California against a wide variety of
 8   real and personal property defendants located in the United States and abroad, including
 9   the instant action (the “Action”). On July 20, 2016, the government commenced this
10   Action (Docket Number (“DN”) 1) alleging that the Qubaisi Claimants acquired the
11   defendant real property through or in connection with the alleged illicit conduct of
12   Khadem Abdulla Al Qubaisi (“Qubaisi”). The legal description of the defendant real
13   property attached to the Stipulation of the Parties is hereby incorporated by this reference
14   as though set out in its entirety. A First Amended Complaint (“FAC”) was filed on
15   August 4, 2017. (DN 55). Notice was given and published according to law. The Board
16   of Managers of Walker Tower filed a verified claim in response to the Complaint on
17   October 3, 2016 (DN 16), an answer to the Complaint on October 14, 2016 (DN 28), and
18   a verified claim in response to the FAC on October 11, 2017 (DN 63). The Qubaisi
19   Claimants filed a verified claim in response to the Complaint on October 7, 2016 (DN
20   18), an answer to the Complaint on October 28, 2016 (DN 38), a verified claim in
21   response to the FAC on October 11, 2017 (DN 64), and an answer to the FAC on
22   November 10, 2017 (DN 67). Aside from the Qubaisi Claimants and the Board of
23   Managers of Walker Tower, no other individual or entity has filed a claim or answer in
24   the Action, and the time for doing so has expired.
25
26
27
28          1  Pursuant to Fed. R. Civ. P. 5.2 and Local Rule 5.2-1, the Minor Children Beneficiaries are
     identified by their initials Mo.Q., Ab.Q., Al.Q., and Ma.Q.
                                                        2
 Case 2:16-cv-05376-DSF-PLA Document 110 Filed 05/06/20 Page 3 of 6 Page ID #:1341




 1          3.     On July 3, 2019, this Court entered an Order authorizing an interlocutory
 2   sale of the defendant real property. (DN 88). An Amended Order for Interlocutory Sale
 3   was entered on March 19, 2020 (DN 106).
 4          4.     On November 14, 2019, the government filed a notice recognizing the
 5   interest of the Board of Managers of Walker Tower in the defendant real property. (DN
 6   91).
 7          5.     Pursuant to the parties’ Stipulation as defined in paragraph 1 above, this
 8   Consent Judgment comprehensively resolves all competing interests in this Action. 2
 9          II.    FINDINGS
10          The Court, having considered the stipulation of the parties, and good cause
11   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
12                                              Jurisdiction
13          6.     For purposes of this Consent Judgment, this Court has jurisdiction over the
14   Parties and over the subject matter of this Action. The government has given and
15   published notice of this Action as required by law, including Supplemental Rule G for
16   Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil
17   Procedure, and the Local Rules of this Court; and, if taken as true, the allegations set out
18   in the FAC are sufficient to state a claim for forfeiture of the defendant real property.
19   All potential claimants to the defendant real property other than the Qubaisi Claimants
20   and the Board of Managers of Walker Tower are deemed to have admitted the
21   allegations of the Complaint.
22          7.     This Consent Judgment does not constitute a finding of guilt, fault, liability
23   and/or any form of wrongdoing on the part of the Qubaisi Claimants. Furthermore, the
24   U.S. Attorney’s Office for the Central District of California and the United States
25   Department of Justice, Criminal Division, shall be bound by the terms of this Consent
26
            2
27             Contemporaneously with the stipulation in this Action, the government and the Qubaisi
     Claimants filed a similar (and related) Stipulation and [Proposed] Judgment in the related action
28   entitled United States v. Real Property Located in Beverly Hills, California, CV 16-5379 DSF (PLAx)
     (the “Laurel Way Action”).
                                                      3
 Case 2:16-cv-05376-DSF-PLA Document 110 Filed 05/06/20 Page 4 of 6 Page ID #:1342




 1   Judgment and the doctrines of res judicata and collateral estoppel. The entry of this
 2   Consent Judgment shall resolve all of the government’s asset forfeiture actions or
 3   proceedings relating to the defendant real property as they relate to the Qubaisi
 4   Claimants, arising from any acts or omissions alleged in the Action, or any related
 5   action. Nothing in this Consent Judgment constitutes a waiver or release by the
 6   government of criminal claims. The defendant real property shall be disposed of as
 7   provided herein.
 8                           Disposition of Forfeited Defendant Asset
 9         8.     Upon entry of this Consent Judgment, all right, title, and interest of the
10   Qubaisi Claimants and the Board of Managers of Walker Tower in the defendant real
11   property shall be forfeited to the United States, and no other right, title, or interest shall
12   exist therein, unless otherwise provided in this Order.
13                                          Released Funds
14         9.     As consideration for the Qubaisi Claimants’ forfeiture of the defendant
15   assets in this Action and the Laurel Way Action, the Qubaisi Claimants shall be paid the
16   total sum of USD $870,000.00, without interest (the “Released Funds”), as described
17   below.
18         10.    The Released Funds shall be drawn from a portion of the funds held in the
19   United States Marshals Service’s Seized Asset Deposit Fund (“SADF”), representing the
20   net sales proceeds from the sale of the defendant real property in the Laurel Way Action,
21   and shall be paid to one or more account(s) as directed by Troutman Sanders LLP
22   (“Troutman Sanders”), who shall provide all information required to facilitate the
23   payment, including personal identification information required by federal law or
24   regulation, and complete all required documents. The payment of the Released Funds
25   shall be made to Troutman Sanders no later than within thirty days of the sale of the
26   defendant real property in this Action.
27         11.    The government agrees that it shall not now or in the future institute any
28   action against Troutman Sanders, or seek the seizure, freezing, return, forfeiture, or
                                                    4
 Case 2:16-cv-05376-DSF-PLA Document 110 Filed 05/06/20 Page 5 of 6 Page ID #:1343




 1   restraint of any kind of any of the Released Funds, or any interest earned on the Released
 2   Funds, for any acts or omissions relating to the Released Funds preceding the date of its
 3   receipt of the Released Funds.
 4          12.     Upon the sale of the defendant real property, all outstanding real property
 5   taxes and condominium/homeowner fees (also known as common charges), late fees,
 6   interest charges, and attorneys’ fees assessed, billed, incurred or otherwise due to the
 7   Board of Managers of Walker Tower from June 1, 2016 to the close of escrow shall be
 8   paid out of the gross proceeds of the sale of the defendant real property, separate and
 9   apart from the payment of the Released Funds to counsel for the Qubaisi Claimants. No
10   portion of the Released Funds shall be applied to satisfy all or part of any debts or
11   obligations owed by the Qubaisi Claimants to the Board of Managers of Walker Tower,
12   and the Board of Managers of Walker Tower hereby releases the Qubaisi Claimants
13   from any and all claims, actions, or liabilities arising out of or related to the defendant
14   real property, including any claim for unpaid common charges, late fees, interest
15   charges, attorneys’ fees and costs that may be asserted on behalf of the Board of
16   Managers of Walker Tower against the Qubaisi Claimants, on the express condition that
17   the Board of Managers of Walker Tower’s claim is paid in full.
18                                           Other Terms
19          13.     The Claimants, and each of them, shall not contest or assist any other
20   individual or entity in contesting the forfeiture of the defendant real property or proceeds
21   of its sale.
22          14.     There was reasonable cause for the institution of this action, and this
23   Judgment constitutes a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
24          15.     The government may request production of documents and/or information
25   relating to the defendant real property for purposes of management and liquidation, and
26   the Qubaisi Claimants shall make good faith efforts to produce any such documents
27   and/or information in their possession, or otherwise request that third parties in
28
                                                    5
 Case 2:16-cv-05376-DSF-PLA Document 110 Filed 05/06/20 Page 6 of 6 Page ID #:1344




 1   possession of such documents and/or information make them readily available for the
 2   government’s receipt.
 3         16.    Should any dispute arise about the interpretation of or compliance with the
 4   terms of this Consent Judgment, the Parties shall attempt in good faith to resolve any
 5   such disputes. However, should the Parties be unable to resolve this dispute, the Parties
 6   may move this Court to resolve the dispute and to impose any remedy this Court deems
 7   necessary to enforce the terms of this Consent Judgment.
 8         17.    Each of the Parties shall bear its own fees and costs in connection with this
 9   Action in a manner consistent with the terms of this Consent Judgment.
10
11   DATED: May 6, 2020
12
                                            Honorable Dale S. Fischer
13                                          UNITED STATES DISTRICT JUDGE
14
     PRESENTED BY:
15
     DEBORAH CONNOR
16
     Chief, MLARS
17
     NICOLA T. HANNA
18   United States Attorney
19
           /s/ Barbara Levy
20   MICHAEL R. SEW HOY
21   JOHN J. KUCERA
     Assistant United States Attorneys
22   BARBARA Y. LEVY
23   Trial Attorney, MLARS
24   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
25
26
27
28
                                                  6
